DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralph et al., U.S. PG-Pub 2007/0173844.
Regarding claims 1, 2 and 7, Ralph et al. discloses a compound bone plate, comprising: a first plate member (32) operable to be attached to a bone flap (18) and a skull (1); a second plate member (any of other plate members 32) operable to be attached to the bone flap and the skull; a burr hole cover (250); and a strut (85) connecting the first plate member, the second plate member, and the burr hole cover; wherein the burr hole cover defines a through hole sized to allow a bone fill material to pass through the burr hole cover and into a burr hole formed in the skull; and wherein the strut orients the first plate member, the second plate member, and the burr hole cover in a symmetric arrangement (Fig. 15).

Regarding claim 20, Ralph et al. discloses a method for performing a craniotomy, the method comprising: drilling at least one burr hole (3a) in a skull (1); cutting the skull (osteotomy cut 4) at the burr hole to create a bone flap (2); removing the bone flap from the skull (Fig. 1); attaching a first portion of a compound bone plate the bone flap, the compound bone plate including a first plate member (32), a second plate member (any of other plate members 32), a burr hole cover (250), and a strut (85) connecting the first plate member, the second plate member and the burr hole cover; placing the bone flap into an opening formed when the bone flap was removed from the skull; and attaching a second portion of the compound bone plate to the skull (Fig. 15 and paragraphs [0060]-[0062]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, 8, 9, 12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralph et al., U.S. PG-Pub 2007/0173844.
Regarding claims 3 and 12, the embodiment of Fig. 15 of Ralph discloses the invention essentially as claimed except for wherein the first plate member and the burr hole cover are integrated as a single component.
A another embodiment of Ralph et al., Fig. 29A, discloses a burr hole cover that is also a plate member (via holes 297) and is an integrated single component, as such permits use with screws (paragraph [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the burr hole cover of the embodiment of Fig. 15 to be an integrated single component with a plate member in view of the burr hole cover of the embodiment in Fig. 29A to permit use with screws, as such would permit for additional securement of the burr hole cover to the skull flap and skull, thus helping to further prevent accidental separation of the burr hole cover from the skull flap and skull.
Regarding claims 6, 8, 9, 15 and 17-19, the embodiment of Fig. 15 of Ralph discloses the invention essentially as claimed except for wherein the strut orients the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Ralph such that the strut orients the first plate member, the second plate member, and the burr hole cover in a asymmetric arrangement; the strut forms a circular or elliptical pattern; wherein the strut comprises four segments that form a rectangular pattern with at least one of the plurality of burr hole covers is located at an intersection of any two of the four segments since the results would have been readily foreseen without undo experimentation, namely, the strut being shaped to follow a perimeter contour of the skull flap based upon the skull flap being a desired shape/geometry to meet the needs of a specific patient.

Claim 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ralph et al., U.S. PG-Pub 2007/0173844 in view of Engstrand et al., U.S. PG-Pub 2017/0239054.
Regarding claims 4 and 13, Ralph et al. discloses wherein the strut (85) is metallic (paragraph [0065]), but does not disclose including a polymer coating.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strut of Ralph et al. to include a polymer coating in view of Engstrand et al. to permit overcoming low bone in-growth, particularly for use in revision surgery.
Regarding claims 5 and 14, Ralph et al. disclose the first plate member (32) having a first prong operable to be attached to the bone flap and a second prong operable to be attached to the skull (examiner annotated Fig. 15 below).

    PNG
    media_image1.png
    357
    540
    media_image1.png
    Greyscale

Ralph et al. does not disclose the first plate member having a third prong operable to be attached to the skull.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first plate member of Ralph et al. to include a third prong operable to be attached to the skull in view of Engstrand et al. to permit additional fastening of the plate to the skull in order to provide for additional securement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775